Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


The response filed on 06/21/2022 has been entered and made of record.
The telephone interview initiated by the Examiner with the Representative Susan Morse (Reg. No. 35,292) on 07/27/2022 is followed by authorization for this examiner's amendment to rejoin the previously withdrawn claims. 

The application has been amended as follows: 

Claims 1-18 are pending.



EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




The following listing of the claims shall replace all previous versions submitted:

(Previously Presented) A medical image processing apparatus comprising:
image signal acquiring circuitry configured to acquire: 
a first image signal generated by capturing light of a first wavelength band with an image sensor; and 
a second image signal generated by capturing light of a second wavelength band different from the first wavelength band with the image sensor, the first image signal and the second image signal being not subjected to demosaic processing, and the image sensor including a color filter in which a plurality of filter groups having spectroscopic properties different from each other are arranged in a specific form on a light receiving surface of the image sensor; and
	image processing circuitry including 
a first signal path including a demosaic processor configured to execute the demosaic processing to the first image signal acquired by the image signal acquiring circuitry and input into the first signal path; 
a second signal path diverged from the first signal path on a path separate from the demosaic processor, in which the demosaic processing is not executed to the second image signal acquired by the image signal acquiring circuitry and input into the second signal path; and
a converged signal path after the demosaic processor in which the first and second signal paths are converged and provided to signal generating circuitry configured to generate luminance signals.

2. (Original) The medical image processing apparatus according to claim 1, wherein the image signal acquiring circuitry is configured to acquire:
the first image signal generated by capturing the light of the first wavelength band with the image sensor including the color filter in which a first filter group that most transmits light of a first visible wavelength band in the first wavelength band that is a visible wavelength band, and transmits the light of the second wavelength band that is a wavelength band other than a visible range, and a second filter group that most transmits light of a second visible wavelength band different from the first visible wavelength band in the first wavelength band, and transmits the light of the second wavelength band are arranged in the specific form; and
the second image signal generated by capturing the light of the second wavelength band with the image sensor.

3. (Previously Withdrawn) The medical image processing apparatus according to claim 2, wherein the second signal path includes
output circuitry configured to output a plurality of the second image signals that are identical to each other, wherein the signal generating circuitry is configured to generate a luminance color difference signal from the plurality of second image signals that are output from the output circuitry.

4. (Previously Withdrawn) The medical image processing apparatus according to claim 3, further comprising a selector, wherein
in the first signal path, a plurality of demosaic image signals corresponding to each filter group of the plurality of filter groups are generated by the demosaic processor,
the second signal path is converged into the first signal path on a path latter part from the demosaic processor,
the selector is disposed in the converged signal path,
the plurality of demosaic image signals and the plurality of second image signals are input into the selector,
the selector is configured to output any one image signal of the plurality of demosaic image signals and the plurality of second image signals, and
the signal generating circuitry is configured to generate a luminance color difference signal based on the image signal output from the selector.

5. (Original) The medical image processing apparatus according to claim 1, further comprising a white balance adjustment processor configured to execute white balance adjustment processing, the white balance adjustment processor being provided in a path before being diverged into the first signal path and the second signal path.

6. (Original) The medical image processing apparatus according to claim 1, wherein the second signal path includes
output circuitry configured to output a plurality of the second image signals that are identical to each other, and
signal generating circuitry configured to generate a luminance color difference signal from the plurality of second image signals that are output from the output circuitry.

7. (Previously Withdrawn) The medical image processing apparatus according to claim 6, further comprising a selector, wherein
in the first signal path, a plurality of demosaic image signals corresponding to each filter group of the plurality of filter groups are generated by the demosaic processor,
the second signal path is converged into the first signal path on a path latter part from the demosaic processor,
the selector is disposed in the converged signal,
the plurality of demosaic image signals and the plurality of second image signals are input into the selector,
the selector is configured to output any one image signal of the plurality of demosaic image signals and the plurality of second image signals, and
the signal generating circuitry is configured to generate a luminance color difference signal based on the image signal output from the selector.

8. (Previously Withdrawn) The medical image processing apparatus according to claim 7, further comprising a white balance adjustment processor configured to execute white balance adjustment processing, the white balance adjustment processor being provided in a path before being diverged into the first signal path and the second signal path.

9. (Previously Presented) The medical image processing apparatus according to claim 1, further comprising:
an imaging device including
 the image sensor configured to generate the first image signal by capturing light of the first wavelength band, and generate the second image signal by capturing light of the second wavelength band, and
 the color filter provided on the light receiving surface of the image sensor, in which the plurality of filter groups having spectroscopic properties different from each other are arranged in the specific form.

10. (Previously Presented) The medical image processing apparatus according to claim 9, wherein
the color filter includes;
a first filter group that most transmits light of a first visible wavelength band in the first wavelength band that is a visible wavelength band, and transmits the light of the second wavelength band that is a wavelength band other than a visible range; and
a second filter group that most transmits light of a second visible wavelength band different from the first visible wavelength band in the first wavelength band, and transmits the light of the second wavelength band are arranged in the specific form, and
the image signal acquiring circuitry is configured to acquire
the first image signal that is generated by receiving the light of the first visible wavelength band and the light of the second visible wavelength band from a subject with the image sensor, and is not subjected to the demosaic processing, and
the second image signal that is generated by receiving the light of the wavelength band other than the visible range from the subject with the image sensor, and is not subjected to the demosaic processing.

11. (Previously Withdrawn) The medical image processing apparatus according to claim 10, wherein the second signal path includes
output circuitry configured to output a plurality of the second image signals that are identical to each other, wherein
the signal generating circuitry is configured to generate a luminance color difference signal from the plurality of second image signals that are output from the output circuitry.

12. (Previously Withdrawn) The medical image processing apparatus according to claim 11, further comprising a selector, wherein
in the first signal path, a plurality of demosaic image signals corresponding to each filter group of the plurality of filter groups are generated by the demosaic processor,
the second signal path is converged into the first signal path on a path latter part from the demosaic processor,
the selector is disposed in the converged signal path,
the plurality of demosaic image signals and the plurality of second image signals are input into the selector,
the selector is configured to output any one image signal of the plurality of demosaic image signals and the plurality of second image signals, and
the signal generating circuitry is configured to generate a luminance color difference signal based on the image signal output from the selector.

13. (Previously Withdrawn) The medical image processing apparatus according to claim 12, further comprising a white balance adjustment processor configured to execute white balance adjustment processing, the white balance adjustment processor being provided in a path before being diverged into the first signal path and the second signal path.

14. (Previously Withdrawn) The medical image processing apparatus according to claim 9, wherein the second signal path includes
output circuitry configured to output a plurality of the second image signals that are identical to each other, and
signal generating circuitry configured to generate a luminance color difference signal from the plurality of second image signals that are output from the output circuitry.

15. (Previously Withdrawn) The medical image processing apparatus according to claim 14, further comprising a selector, wherein
in the first signal path, a plurality of demosaic image signals corresponding to each filter group of the plurality of filter groups are generated by the demosaic processor,
the selector is disposed in the converged signal path,
the plurality of demosaic image signals and the plurality of second image signals are input into the selector,
the selector is configured to output any one image signal of the plurality of demosaic image signals and the plurality of second image signals, and
the signal generating circuitry is configured to generate a luminance color difference signal based on the image signal output from the selector.

16. (Previously Withdrawn) The medical image processing apparatus according to claim 15, further comprising a white balance adjustment processor configured to execute white balance adjustment processing, the white balance adjustment processor being provided in a path before being diverged into the first signal path and the second signal path.

17. (Original) The medical image processing apparatus according to claim 9, further comprising a white balance adjustment processor configured to execute white balance adjustment processing, the white balance adjustment processor being provided in a path before being diverged into the first signal path and the second signal path.

18. (Previously Presented) The medical image processing apparatus according to claim 1, further comprising:
superimposing circuitry configured to superimpose luminance signals from the first signal path and luminance signals from the second signal path.


REASON FOR ALLOWANCE




The claimed invention is a medical image processing apparatus with a distinct combination of limitations (emphasis added):  “image signal acquiring circuitry configured to acquire: a first image signal generated by capturing light of a first wavelength band with an image sensor; and a second image signal generated by capturing light of a second wavelength band different from the first wavelength band with the image sensor, the first image signal and the second image signal being not subjected to demosaic processing, and the image sensor including a color filter in which a plurality of filter groups having spectroscopic properties different from each other are arranged in a specific form on a light receiving surface of the image sensor; and image processing circuitry including  a first signal path including a demosaic processor configured to execute the demosaic processing to the first image signal acquired by the image signal acquiring circuitry and input into the first signal path;  a second signal path diverged from the first signal path on a path separate from the demosaic processor, in which the demosaic processing is not executed to the second image signal acquired by the image signal acquiring circuitry and input into the second signal path; and a converged signal path after the demosaic processor in which the first and second signal paths are converged and provided to signal generating circuitry configured to generate luminance signals.”.




Prior arts were found and applied in the prior action[s]. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.



	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-18 are allowed.




CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488